DETAILED ACTION
	Claims 1-20 are pending and currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…regulating an immune system of a companion animal…”. It is unclear what is meant to be engendered by said phrase. What constitutes regulation? What parameters of a given immune system are “regulated”? Moreover, the use of the article “an” suggests the presences of multiple immune systems within a given companion animal. Consequently, it is unclear what specific “immune system” the recited claim language is meant to engender and therefore it is impossible to determine the metes and bounds of the claimed invention.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…regulating an immune system of a companion animal…”. It is unclear what is meant to be engendered by said phrase. What constitutes regulation? What parameters of a given immune system are “regulated”? Moreover, the use of the article “an” suggests the presences of multiple immune systems within a given companion animal. Consequently, it is unclear what specific “immune system” the recited claim language is meant to engender and therefore it is impossible to determine the metes and bounds of the claimed invention.

Claim Rejections
35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-15 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable as being obvious over Van Lengerich WO 99/48372 – IDS filed on 10-21-2020) as evidenced by Amara et al. (Saudi Pharmaceutical Journal Vol. 23 No. 2, pages 107-114 – IDS filed on 10-21-2020).

Van Lengerich discloses encapsulated products can serve as animal feed (see page 34, lines 5-6). Van Lengerich further discloses that said products can comprise Lactobacillus acidophilus (see page 12, line 15), fat (see page 12, line 7), substantially non-gelatinized starch (see page 13, line 23) carbohydrates (see page 13, line 24), nutrients (see page 7, line 18), soybean oil (see page 11, lines 3-5), proteins and alginates (see page 15, line 6). Finally, Van Lengerich disclose that the probiotic can be on the exterior surface (see Example 1). While Van Lengerich does not explicitly disclose the use of their compositions to regulate an immune system of a companion animal, the instant claims disclose that the microorganisms in their products are probiotics (see independent claims 1 and 18 for example). Amara et al. (Saudi Pharmaceutical Journal Vol. 23 No. 2, pages 107-114) demonstrates that probiotics compete with bad (pathogenic) microbes to colonize the digestive system (see page 110) thereby mitigating their deleterious effects thereby affecting the mucosal immune responses of the subject consuming the probiotic. Consequently, the ability to regulate (undefined in claim or specification) an immune system is an inherent characteristic of a given “probiotic” bacteria. Applicant is reminded that the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir.1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Additionally Applicant is reminded “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Moreover, Van Lengerich disclose that their compositions can comprise a multitude of components that would affect the immune system of an animal consuming their compositions (see page 16, line 10 to page 24, line 15). 
Van Lengerich differs from the instant invention in that they don’t explicitly disclose that their products can be used as dog or cat food or the specific recited probiotic concentrations. However, given that Van Lengerich discloses that they products can be used as animal food, the use of said products as dog or cat food is deemed to be an obvious variant of the disclosed invention. Moreover, it is well settled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).

Claims 1-15 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zink et al. (WO 01/90311 – IDS filed on 10-21-2020) and Van Lengerich WO 99/48372 – IDS filed on 10-21-2020).

Zink et al. disclose pet food compositions comprising lactic acid bacteria (see abstract). Zink et al. further discloses the lactic acid bacteria can be from the genera Lactobacillus, Bifidobacterium  and Enterococcus generally, and Lactobacillus reuteri, Lactobacillus acidophilus, Lactobacillus animalis, Lactobacillus ruminus, Lactobacillus johnsonii, Lactobacillus casei, Lactobacillus paracasei, Lactobacillus, rhamnosus, Lactobacillus fermentum and Enterococcus faecium (see page 6, lines 28-33), specifically, that said bacteria is present at a concentration of 1x104 cfu/g to about 1x1010 cfu/g (see page 9, lines 9-10); that said pet foods may include a starch source, a protein source, a lipid source (see page 10, lines 15-17) and sugars (see page 10, line 35). Finally, Zink et al. disclose that their compositions can be used to regulate the immune response of pets (see page 3, lines 15-19).
Zink et al. differs from the instant invention in that they don’t explicitly disclose that the starch source is substantially non-gelatinized or that the lipid source is soybean oil.
Van Lengerich discloses encapsulated products can serve as animal feed (see page 34, lines 5-6). Van Lengerich further discloses that said products can comprise Lactobacillus acidophilus (see page 12, line 15), fat (see page 12, line 7), substantially non-gelatinized starch (see page 13, line 23) carbohydrates (see page 13, line 24), nutrients (see page 7, line 18), soybean oil (see page 11, lines 3-5), proteins and alginates (see page 15, line 6).Van Lengerich further discloses the advantages of using substantially non-gelatinized starch (see page 3 for example) and the use of soybean oil (page 21, line 25-27).
It would have been obvious for one of skill in the art to utilize the non-gelatinized starch source of Van Lengerich in the pet food of Zink et al. in order to take advantage of the properties associated with its use (i.e. better tasting and chewable food). Moreover, given that Zink et al. disclose the general use of lipids, the use of soybean oil is deemed to constitute an obvious variation of the disclosed composition.
One would have had a reasonable expectation of success as Van Lengerich discloses the use of non-gelatinized starch in animal feed and the use of soybean oil.

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        January 14, 2022